Exhibit 10.2

EXCHANGE AGREEMENT
(Unrestricted Notes)

___________________ (including any other persons or entities exchanging Existing
Notes hereunder for whom the undersigned Holder holds contractual and investment
authority, the “Holder”) enters into this Exchange Agreement (the “Agreement”)
with Pier 1 Imports, Inc. (the “Company”) on July __, 2009 whereby on the date
hereof the Holder will exchange (the “Exchange”) the Company’s 6.375%
Convertible Senior Notes due February 15, 2036 (the “Existing Notes”) for the
Company’s new ____% Convertible Senior Notes due 2036 (the “New Notes”) that
will be issued pursuant to the provisions of an Indenture dated as of July __,
2009 (the “Indenture”) among the Company, certain subsidiary guarantors party
thereto (the “Guarantors”), and The Bank of New York Mellon Trust Company, N.A.,
as Trustee (the “Trustee”).

On and subject to the terms hereof, the parties hereto agree as follows:

Article I:  Exchange of the Existing Notes for New Notes

At the Closing (as defined herein), the Holder hereby agrees to exchange and
deliver to the Company the following Existing Notes, and in exchange therefor
the Company hereby agrees to issue to the Holder the principal amount of New
Notes described below and to pay in cash the following accrued but unpaid
interest on such Existing Notes:

Principal Amount of Existing Notes to be Exchanged:   $

(the “Exchanged Notes”).

Principal Amount of New Notes to be issued in Exchange: $

(the “Holder’s New Notes”).

Cash Payment of Accrued but Unpaid Interest on Exchanged Notes: $

(the “Cash Payment”).

The closing of the Exchange (the “Closing”) shall occur no later than three
business days after the date of this Agreement (assuming the timely delivery of
the Exchanged Notes).  At the Closing, (a) the Holder shall deliver or cause to
be delivered to the Company all right, title and interest in and to the
Exchanged Notes free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto (collectively, “Liens”), and all documentation related
thereto, and whatever documents of conveyance or transfer may be necessary or
desirable to transfer to and confirm in the Company all right, title and
interest in and to the Exchanged Notes free and clear of any Liens, (b) the
Company shall issue to the Holder the Holder’s New Notes and (c) the Company
shall deliver to the Holder the Cash Payment; provided, however, that the
parties acknowledge that the issuance of the Holder’s New Notes to the Holder
may be delayed due to procedures and mechanics within the system of the
Depository Trust Company and that such delay will not be a default under this
Agreement so long as (i) the Company is using its best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) such delay
is no longer than three business days and (iii) interest shall accrue on such
New Notes from the date of the Indenture.  Simultaneously with or after the
Closing, the Company may issue New Notes to one or more other holders of
outstanding Existing Notes, subject to the terms of the Indenture.

--------------------------------------------------------------------------------



Article II:  Covenants, Representations and Warranties of the Holder

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Company, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Exchange.

Section 2.1         Power and Authorization.  The Holder is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the Exchange contemplated hereby.  If the Holder that is signatory
hereto is executing this Agreement to effect the exchange of Exchanged Notes
beneficially owned by one or more other persons or entities (who are thus
included in the definition of “Holder” hereunder), (a) such signatory Holder has
all requisite discretionary authority to enter into this Agreement on behalf of,
and bind, each such other person or entity that is a beneficial owner of
Exchanged Notes, and (b) Exhibit A hereto is a true, correct and complete list
of (i) the name of each party delivering (as beneficial owner) Exchanged Notes
hereunder, (ii) the principal amount of such Holder’s Exchanged Notes, (iii) the
principal amount of Holder’s New Notes to be issued to such Holder in respect of
its Exchanged Notes, and (iv) the amount of the cash payment to be made to such
Holder in respect of the accrued interest on its Exchanged Notes.

Section 2.2         Valid and Enforceable Agreement; No Violations.  This
Agreement has been duly executed and delivered by the Holder and constitutes a
legal, valid and binding obligation of the Holder, enforceable against the
Holder in accordance with its terms, except that such enforcement may be subject
to (a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity (the “Enforceability Exceptions”).  This
Agreement and consummation of the Exchange will not violate, conflict with or
result in a breach of or default under (i) the Holder’s organizational
documents, (ii) any agreement or instrument to which the Holder is a party or by
which the Holder or any of its assets are bound, or (iii) any laws, regulations
or governmental or judicial decrees, injunctions or orders applicable to the
Holder.

Section 2.3         Title to the Exchanged Notes.  The Holder is the sole legal
and beneficial owner of the Exchanged Notes, and the Holder has good, valid and
marketable title to the Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that the Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker).  The Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of the Exchanged Notes or its rights in
the Exchanged Notes, or (b) given any person or entity any transfer order, power
of attorney or other authority of any nature whatsoever with respect to the
Exchanged Notes.  Upon the Holder’s delivery of the Exchanged Notes to the
Company pursuant to the Exchange, the Exchanged Notes shall be free and clear of
all Liens created by the Holder.

Section 2.4         Accredited Investor.  The Holder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”).

Section 2.5         No Affiliate, Related Party or 5% Stockholder Status.  The
Holder is not, and has not been during the consecutive three month period
preceding the date hereof, a director, officer or “affiliate,” within the
meaning of Rule 144 promulgated under the Securities Act (an “Affiliate”), of
the Company.  The Holder has no affirmative knowledge that it acquired any of
the Exchanged Notes, directly or indirectly, from an Affiliate of the Company. 
The Holder and its Affiliates collectively beneficially own and will
beneficially own as of the date of the closing of the Exchange (but without
giving effect to the Exchange) less than 5% of the outstanding common stock, par
value $0.001 per share, of the Company (the “Common Stock”).  The Holder is not
a subsidiary, affiliate or, to its knowledge, otherwise closely-related to any
director or officer of the Company or beneficial owner of 5% or more of the
outstanding Common Stock (each such director, officer or beneficial owner, a
“Related Party”).  To its knowledge, no Related Party beneficially owns 5% or
more of the outstanding voting equity of the Holder.

Section 2.6         No Illegal Transactions.  The Holder has not, directly or
indirectly, and no person acting on behalf of or pursuant to any understanding
with the Holder has, engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that such Holder was
first contacted by either the Company, Lazard Frères & Co. LLC or Lazard Capital
Markets LLC or any other person regarding an investment in the New Notes or the
Company.  Such Holder covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with such Holder will engage, directly
or indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 of Regulation SHO promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.  Solely for purposes of this Section 2.6, subject to
the Holder’s compliance with its obligations under the U.S. federal securities
laws and the Holder’s internal policies, “Holder” shall not be deemed to include
any subsidiaries or affiliates of the Holder that are effectively walled off by
appropriate “Chinese Wall” information barriers approved by the Holder’s legal
or compliance department (and thus have not been privy to any information
concerning the Exchange).

--------------------------------------------------------------------------------



Section 2.7         Adequate Information; No Reliance.  The Holder acknowledges
and agrees that (a) the Holder has been furnished with all materials it
considers relevant to making an investment decision to enter into the Exchange
and has had the opportunity to review the Company’s filings with the Securities
and Exchange Commission (the “SEC”), including, without limitation, all filings
made pursuant to the Exchange Act, (b) the Holder has had a full opportunity to
ask questions of the Company and its representative and to obtain from
representatives of the Company such information as is necessary to permit it to
evaluate the merits and risks of its investment in the Company, including in
relation to its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the exchange of the
Existing Notes pursuant hereto and to make an informed investment decision with
respect to such Exchange and (d) the Holder is not relying, and has not relied,
upon any statement, advice (whether legal, tax, financial, accounting or other),
representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, except for (i) the publicly available filings made
by the Company with the SEC under the Exchange Act and (ii) the representations
and warranties made by the Company in this Agreement.

Section 2.8         No Public Market.  The Holder understands that no public
market exists for the New Notes, and that there is no assurance that a public
market will ever develop for the New Notes.

Article III:  Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holder, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Exchange.

Section 3.1         Power and Authorization.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and has the power, authority and capacity to execute and deliver this Agreement
and the Indenture, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby.  Each Guarantor is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver the Indenture and to perform its obligations thereunder.

Section 3.2         Valid and Enforceable Agreements.  This Agreement has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforcement may be subject to the
Enforceability Exceptions.  At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and the Guarantors and will govern the terms of the New Notes, and the
Indenture will constitute a legal, valid and binding obligation of the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions.

--------------------------------------------------------------------------------



Section 3.3         Validity of the Holder’s New Notes.  The Holder’s New Notes
have been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holder’s New Notes will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except that such enforcement may be subject to the Enforceability Exceptions,
and the Holder’s New Notes will not be subject to any preemptive, participation,
rights of first refusal and other similar rights.  Assuming the accuracy of the
Holder’s representations and warranties hereunder, the Holder’s New Notes
(a) will be issued in the Exchange exempt from the registration requirements of
the Securities Act pursuant to Section 4(2) of the Securities Act, and (b) will
be free of any restrictions on resale by the Holder pursuant to Rule 144
promulgated under the Securities Act, and (c) will be issued in compliance with
all applicable state and federal laws concerning the issuance of the Holder’s
New Notes.  

Section 3.4         Validity of Underlying Common Stock.  The Holder’s New Notes
are convertible into shares of Common Stock (the “Conversion Shares”) in
accordance with the terms of the Indenture.  The Conversion Shares have been
duly authorized and reserved by the Company for issuance upon conversion of the
Holder’s New Notes and, when issued upon conversion of the Holder’s New Notes in
accordance with the terms of the Holder’s New Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the
Conversion Shares will not be subject to any preemptive, participation, rights
of first refusal and other similar rights.  

Section 3.5         Listing Approval.  The Conversion Shares have been listed on
the New York Stock Exchange.  

Section 3.6         Disclosure.  On or before the first business day following
the date of this Agreement, the Company shall issue a publicly available press
release or file with the SEC a Current Report on Form 8-K disclosing all
material terms of the Exchange (to the extent not previously publicly
disclosed).  

Article IV:  Miscellaneous

Section 4.1         Entire Agreement.  This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.  

Section 4.2         Construction.  References in the singular shall include the
plural, and vice versa, unless the context otherwise requires.  References in
the masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires.  Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3         Costs and Expenses. The Holder and the Company shall each
pay their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.

Section 4.4         Governing Law.  This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.

--------------------------------------------------------------------------------



Section 4.5         Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Any counterpart or other
signature hereon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.



“HOLDER”:

 

“COMPANY”:

 

 

PIER 1 IMPORTS, INC.

 

By:

By:

 

Name:

Name:

 

Title:

Title:

--------------------------------------------------------------------------------



EXHIBIT A
Exchanging Beneficial Owners



Name of
Beneficial Owner

Principal Amount of
Exchanged Notes

Principal Amount of
Holder’s New Notes

Cash Interest Payment                                                  

--------------------------------------------------------------------------------



EXHIBIT B
Indenture



